           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

KRIS K. AGRAWAL,                                 )
GEO EXPLORATION, LLC                             )
ENERGY PRODUCTION                                )
SERVICES, LLC,                                   )
and COAL GAS USA, LLC                            )
                                                 )       Case No.: CIV-18-866-D
       Plaintiff,                                )
                                                 )
     v.                                          )
                                                 )
                                                 )
CHRISTOPHER HOLLAND,                             )
et al.,                                          )
                                                 )
       Defendants.                               )

                                         ORDER

       Plaintiff Kris Agrawal, appearing pro se and putatively on behalf of several entities,

has filed a Complaint that brings a host of allegations against Defendants Christopher

Holland, Oklahoma County District Judge Aletia Haynes Timmons, and Daniel Delluomo.

The Complaint raises the same factual allegations against Defendant Holland as were the

basis of Plaintiffs’ claims in Agrawal, et. al. v. Oklahoma Dept. of Labor, et al., Case No.

CIV-16-0003 (W.D. Okla. 2016), and which were dismissed without prejudice for lack of

subject matter jurisdiction. Order, CIV-16-0003-D [Doc. No. 12]; Judgment, Case No.

CIV-16-0003 [Doc. No. 13]. The only new alleged facts involve Plaintiff’s dissatisfaction

with subsequent state court findings related to the same underlying allegations. The current

Complaint purports to assert claims against Chris Holland, his attorney, and a state court
judge all of whom had some connection to proceedings to enforce the state court judgment

at the center of Plaintiff’s previous action before this Court.

                                     BACKGROUND

       In Agrawal v. Oklahoma Dep’t of Labor, et al., Case No. CIV-16-003-D, Plaintiff

alleged that:

       Christopher Holland filed a wage claim against Plaintiff GEO Exploration,
       LLC before the ODOL. During the proceedings before the Administrative
       Law Judge (ALJ), Plaintiffs allege that although the ALJ permitted Holland
       to present his case, it refused to allow Agrawal to testify, thereby depriving
       him of protections under the Fifth and Fourteenth Amendments to the U.S.
       Constitution. Second Amend. Compl. at 2-3. Plaintiffs also contend that,
       despite GEO’s pending bankruptcy, the ALJ found Holland was owed unpaid
       wages and entered judgment in his favor against Agrawal. Plaintiffs allege
       this ruling violated the “automatic stay” provisions of the Bankruptcy Code
       (11 U.S.C. § 362) Id. at 3.

       Plaintiffs bring suit before this Court, alleging the judgment is void in light
       of the fact that (1) GEO was in bankruptcy, (2) Agrawal was not afforded an
       opportunity to be heard and defend his case, and (3) Agrawal was not
       Holland’s “employer” for purposes of the wage statutes. Id. at 4.

Order at 1-2, Agrawal v. Oklahoma Dep’t of Labor, et al., Case No. CIV-16-003-D [Doc.

No. 12]. This Court dismissed Plaintiff’s action for lack of subject matter jurisdiction

based on the Rooker-Feldman doctrine and issued a judgment in favor of the defendants.

Id. at 3-5.

       In the present Complaint, Plaintiffs reassert all of the above facts, as well as

additional facts as to Defendant Holland’s ongoing efforts in state court to enforce and

collect upon the judgment against Plaintiffs. These new allegations include facts indicating

that Defendant Holland obtained various additional orders or judgments against Energy




                                              2

        
Production Services, LLC, in state court to enforce the original judgment and filed

garnishment actions against various entities.

       While Plaintiffs’ actual causes of action are unintelligible (as discussed below) and

fail to provide sufficient notice to the parties, the prayer for relief is easily understood to

repeat the basis of the previous action in this court, i.e., to obtain a declaration from the

Court that Defendant Holland’s state court judgment(s) are void.1 Complaint at 15.

I.     Subject Matter Jurisdiction

       Based on review of the current Complaint and the Second Amended Complaint

dismissed in the proceedings previously before this the Court, the Court finds it lacks

subject matter jurisdiction for the same reasons set out in its Order [Doc. No. 12] of

December 15, 2016, in Agrawal v. Oklahoma Dep’t of Labor, et al., Case No. CIV-16-003-

D.2 Plaintiffs’ Complaint is a request that this Court conduct appellate review of a state

court judgment. As it did in the previous case before it, the Court finds that the Rooker-

Feldman doctrine applies to the facts here.3

                                                                   
1
  It is not clear which judgment(s) Plaintiffs ask the Court to declare void. However, it is
clear from allegations that only state court judgments are at issue and that all of those state
court judgments are based on the Administrative Law Judge’s award in favor of Defendant
Holland.
2
   The Court has “an independent obligation to determine whether subject-matter
jurisdiction exists” and may raise the issue sua sponte at any time. 1mage Software, Inc. v.
Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006); see Arbaugh v. Y&H
Corp., 546 U.S. 500, 514 (2006) (federal courts “have an independent obligation to
determine whether subject-matter jurisdiction exists, even in the absence of a challenge
from any party”).
3
  Because the Rooker-Feldman doctrine involves subject matter jurisdiction, the court can
raise it on its own. In re Flanders, 657 Fed.Appx. 808, 813 (10th Cir. 2016) (citing PJ ex


                                                                      3

        
       “Generally, the Rooker-Feldman doctrine precludes lower federal courts ‘from

effectively exercising appellate jurisdiction over claims actually decided by a state court

and claims inextricably intertwined with a prior state-court judgment.’” PJ ex rel. Jensen

v. Wagner, 603 F.3d 1182, 1193 (10th Cir. 2010) (citing Mo’s Express, LLC v. Sopkin, 441

F.3d 1229, 1233 (10th Cir. 2006)). “The narrow scope of the Rooker-Feldman doctrine. . .

is ‘confined to cases of the kind from which the doctrine acquired its name: cases brought

by state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review and

rejection of those judgments.’” Id. (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005)). “If success on the claims alleged in federal court would

necessarily require the federal court to review and reject the state court's judgment,

Rooker–Feldman applies.” In re Kline, 472 B.R. 98, 105 (B.A.P. 10th Cir. 2012), aff'd, In

re Kline, 514 Fed. Appx. 810 (10th Cir. 2013). The doctrine applies to both claims that

were brought and claims that could have been brought in the state court. District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483 n. 16 (1983).

       The Tenth Circuit approaches jurisdictional questions under the Rooker-Feldman

doctrine “by asking whether the state-court judgment caused, actually and proximately, the

injury for which the federal-court plaintiff seeks redress, paying close attention to the relief

sought in the federal suit.” Mo’s Express, 441 F.3d at 1237 (citing Kenmen Eng’g v. City

                                                                   
rel. Jensen v. Wagner, 603 F.3d 1182, 1193 (10th Cir. 2010) (stating that the Rooker-
Feldman doctrine involves subject-matter jurisdiction)).




                                                                      4

        
of Union, 314 F.3d 468, 476 (10th Cir. 2002)). All of the injuries Plaintiffs allege

ultimately relate to state court enforcement of an Administrative Law Judge’s (“ALJ”)

award to Defendant Holland which was affirmed by the Oklahoma County District Court

and, later, by the Oklahoma Supreme Court. See Agrawal v. Oklahoma Dep’t of Labor,

2015 OK 67, 364 P.3d 618. Plaintiffs clearly articulate in the Complaint, if nothing else,

dissatisfaction with the state court judgments affirming and enforcing the ALJ award. The

prayer for relief is unambiguous in its request for a declaration that the state court judgment

is void. Complaint at 15.

       Plaintiff Agrawal has previously challenged the ALJ award and the affirming state

court judgment before this Court. See Second Amended Complaint, Agrawal v. Oklahoma

Dep’t of Labor, et al., Case No. CIV-16-003-D, [Doc. No. 7]. The Court also takes judicial

notice of multiple underlying state court proceedings available on Westlaw and publicly

accessible through http://www.oscn.net.4 Review of those proceedings reveals Plaintiff

Agrawal has made numerous and varied failed attempts in state court to avoid the ALJ

award and affirming judgment. See CJ-2010-5749, Agrawal, et al., v. Holland, et al.;

Agrawal, et al., v. Holland, et al., CV-2010-1171; Agrawal, et al., v. Holland, et. al., CJ-

2016-2596, etc.

       In all of the state court proceedings related to the ALJ award and enforcement

thereof, Plaintiffs attempt to relitigate issues already determined by the Oklahoma Supreme

                                                                   
4
 See United States v. Pursley, 577 F.3d 1204, 1214 n. 6 (10th Cir. 2009) (exercising court’s
discretion “to take judicial notice of publicly-filed records in [the] court and certain other
courts concerning matters that bear directly upon the disposition of the case at hand”)
(citation omitted).


                                                                      5

        
Court. Now, Plaintiffs reassert them before this Court with additional allegations relating

to subsequent state court proceedings related to the ALJ award. Plaintiffs’ new allegations

do not alter the application of the Rooker-Feldman doctrine. The foundation of all of

Plaintiffs’ claims is the ALJ award and affirming state court judgment against him. “If the

decision of a state agency has been upheld by a state court, then the Rooker-Feldman

doctrine applies, because a challenge to the agency’s decision necessarily involves a

challenge to the judgment of the state court.” Pretlow v. McPherson, 497 F. App’x 846,

848 (10th Cir. 2012) (unpublished) (quoting Narey v. Dean, 32 F.3d 1521, 1525 (11th Cir.

1994)).

       Upon examination of the Complaint, as a whole, and the prayer for relief, in

particular, the Court finds that Plaintiffs’ claims are “inextricably intertwined with a prior

state-court judgment” and the ultimate goal is the review and rejection of the Oklahoma

Supreme Court’s decision affirming the ALJ’s award of unpaid wages to Defendant

Holland. Wagner, 603 F.3d at 1193 (citing Mo’s Express, 441 F.3d at 1229. Accordingly,

Plaintiffs’ claims are barred by the Rooker-Feldman doctrine and the Court finds the

Complaint should be dismissed for lack of subject matter jurisdiction.

II.    Failure to Comply with Fed. R. Civ. P. 8(a).

       Even if the Rooker-Feldman doctrine did not apply and the Court could perceive

some subject matter jurisdiction in the asserted allegations, the Complaint would still be

insufficient and require dismissal. The Complaint cites to exhibits which are not attached,

fails to provide a sufficient short and plain statement of the grounds for the Court’s

jurisdiction, and fails to give “fair notice of what the . . . claim is and the grounds upon


                                              6

        
which it rests,” as required by Fed. R. Civ. P. 8(a). See Erickson v. Pardus, 551 U.S. 89,

93-94 (2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       The Complaint is rambling, disjointed, and otherwise unintelligible such that its

“true substance, if any is well disguised.” Mitchell v. City of Colo. Springs, Colo., 194 F.

App’x 497, 498 (10th Cir. 2006) (unpublished) (affirming dismissal of complaint for being

“verbose, prolix and virtually impossible to understand” and a “rambling, massive

collection of facts . . . completely lacking in clarity and intelligibility”). The Complaint

consists of material that was apparently cut and pasted from various documents of varying

formats, includes random sections of legal argument, and is more a list of perceived wrongs

than a statement of identifiable claims. Alleged facts are listed under purported counts

without explanation or perceivable relevance and the remainder of the document consists

of disjointed narratives. Firewood v. New Mexico’s Bernalillo County Metropolitan

Detention Ctr., 583 F. App’x 875, 876 (10th Cir. Nov. 26, 2014) (unpublished) (“[e]ven

though we must construe the pro se brief liberally . . . we can scarcely identify, much less

evaluate, the ‘appellant’s contentions and the reasons for them.’”).

       The Court finds that “[n]one of [Plaintiffs’] allegations present[] ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ or states ‘a claim upon

which relief can be granted.’” Firewood, 583 Fed. Appx. at 876 (quoting Fed. R. Civ. P.

8(a)(2)). Plaintiff Agrawal, although pro se, is aware of the applicable pleading standards

as the Amended Complaint in his previous proceeding before this Court was dismissed for

the same reasons. See Order at 4-5, Agrawal v. Oklahoma Dep’t of Labor, et al., Case No.

CIV-16-003-D [Doc. No. 5]. Plaintiff Agrawal was also reminded in that Order:


                                              7

        
       that his pro se status does not excuse compliance with the Federal Rules of
       Civil Procedure, the Local Rules of this District, or the Court’s Chambers
       Rules. See McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have
       never suggested that procedural rules in ordinary civil litigation should be
       interpreted so as to excuse mistakes by those who proceed without
       counsel.”). Under the Local Rules, parties who are not natural persons may
       not appear pro se. See LCvR 17.1. This prohibition naturally includes the
       corporate entities identified as plaintiffs in the Amended Complaint. Tal v.
       Hogan, 453 F.3d 1244, 1254 (10th Cir. 2006) (“It has been our long-standing
       rule that a corporation must be represented by an attorney to appear in federal
       court.”) (citations omitted). These companies must be represented by an
       attorney in order to proceed as plaintiffs in this lawsuit.

Id. at 4. The Court notes that the corporate entities identified as plaintiffs in this action are

not represented by an attorney as required and as Plaintiff Agrawal was previously

informed.

                                       CONCLUSION

       Plaintiffs’ Complaint [Doc. No. 1] is hereby DISMISSED without prejudice for

lack of subject matter jurisdiction as set forth herein. See Brereton v. Bountiful City Corp.,

434 F.3d 1213, 1218 (10th Cir. 2006) (“[D]ismissals for lack of jurisdiction should be

without prejudice because the court, having determined that it lacks jurisdiction over the

action, is incapable of reaching a disposition on the merits of the underlying claims.”)

(citations omitted).

       IT IS FURTHER ORDERED that should Plaintiff re-file this action or any other

action based on the allegation that the ALJ award affirmed by the Oklahoma Supreme

Court in Agrawal v. Oklahoma Dept. of Labor, 2015 OK 67, 364 P.3d 618 is void, he will




                                               8

        
be ordered to show cause why he should not be subject to the imposition of filing

restrictions pursuant to Fed. R. Civ. P. 11.5

       IT IS SO ORDERED this 2nd day of November, 2018.




                                                                   
5
  The Court further notes that on August 27, 2018, in Agrawal, et al., v. Holland, et al.,
CV-2010-1171, the Oklahoma County District Court sanctioned Plaintiff Agrawal
pursuant to Okla. Stat. tit. 12 § 2011(C)(1)(b) for asserting essentially the same allegations
in the Complaint presently before this Court. The court found, in part, that:

       The filings were presented for improper purposes, to harass, cause
       unnecessary delay, and needless increase in the cost of litigation.

Order, August 27, 2018, at 2-3. This Court is inclined to agree and will proceed
accordingly pursuant to the Federal Rules of Civil Procedure should Plaintiff bring
analogous claims before it in the future.



                                                                      9

        
